R. M. Maher, J.
(dissenting). There is no statutory authority which empowers the Friend of the Court to petition a court to modify a judgment of divorce to include a child born after the judgment who is not included in the provisions of the divorce judgment and who receives public assistance.
Unless specific authority of law is conferred on a third party, the only parties to a divorce action are husband and wife. The Friend of the Court is a specifically authorized third party who derives his power from MCL 552.252a; MSA 25.172(1) which *370provides that he may examine records in divorce cases when the divorce judgment contains a support provision for a minor child. The Friend of the Court can petition the court for modification of judgment when he deems it in the best interest of the dependent minor child or children or in the interest of the public.
By statute, then, the Friend of the Court can only examine the records in cases in which judgments have been entered requiring payments for the benefit of a dependent minor child or children. Thus the Friend of the Court has authority to petition for modification of the divorce judgment when the judgment contains a support provision. Concomitantly, when the judgment does not contain a support provision, even though minor children may be involved, the Friend of the Court has no power to petition for a modification of the divorce judgment.
The issue before this Court is whether the Friend of the Court can petition to modify a divorce judgment to provide for support payments for a child not mentioned in and born after a divorce judgment when the judgment does contain support provisions for a child born before the judgment. In this particular case, the child born after the judgment does receive aid to dependent children assistance.
The trial court found that the statute empowered the Friend of the Court to petition for modification. The court stated that "the statute does not exclude the post-judgment birth of a child from a consideration as a change in economic conditions”. By the same token, however, the statute does not include the post-judgment birth of a child from consideration as a change in economic conditions. Furthermore, the trial court completely miscon*371strues the language of the statute. It is not the birth of a child which is to be considered as a change in economic conditions, as the trial court states. The change in economic conditions is the receipt by children—children receiving payments from a judgment entered in a divorce case—of public assistance. There is no statutory mention, no intimation of the birth of a post-judgment child as constituting a change in economic conditions.
The majority, wisely eschewing the trial court’s misguided reasoning, states that the purpose of the part of MCL 552.252a which deals with the factor of public assistance is to obtain reimbursement from responsible parents whose children receive public assistance. The majority opines that there is as much reason to seek payment or reimbursement by a parent in lieu of or supplemental to aid to dependent children payments in the case of a child not included in the divorce judgment as a child who is included. "It is the same public pocket from which the payment must be made.” All of this is, perhaps, true. But nothing in the statute gives the Friend of the Court the power to seek that payment or reimbursement when the child in question is not covered in the divorce judgment.
To interpret the statutory language as the majority does is to create an unjustifiable distinction among the classes of children of divorced parents. While the statute would allow the Friend of the Court to petition for modification because of post-judgment children when the judgment contains a provision for support, it still would not permit the Friend of the Court to petition for support payments for post-judgment children when the judgment contains no provision for the support of existing children.
As for that section of MCL 552.252a which deals *372directly with children receiving public assistance, it too, under the majority’s interpretation, results in unjustifiable discrimination. I cannot, therefore, agree that MCL 552.252a authorizes the Friend of, the Court to petition for modification of support payments for children born after the judgment of divorce. The plain language of the statute does not support such authorization and an interpretation of the statute which authorizes such action results in unjustifiable distinctions between classes of post-judgment children.
Finally, the plaintiff, if she desires, may herself bring an action to amend the divorce judgment to include a support order for her second child. Weaver v Weaver, 15 Mich App 15; 166 NW2d 4 (1968).
While the result the majority reaches may be laudable, it is unsupported by statutory authority. The Friend of the Court does not have the power the majority grants him.